            Case 2:16-cr-00100-GMN-DJA Document 389-1 Filed 09/24/19 Page 1 of 7



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada State Bar No. 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada State Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                                          2:16-CR-100-GMN-CWH

11                       Plaintiff,                                   Index of Exhibits

12              v.

13 JAN ROUVEN FUECHTENER
   (AKA LARS SCHMIDT),
14

15                       Defendant.

16 Exhibit 1 .............................................................................................................. Affidavit

17 Exhibit 2 ...................................................................... Advertisement Certification Report

18

19

20

21

22

23

24

25

26

27

28
     Case 2:16-cr-00100-GMN-DJA Document 389-1 Filed 09/24/19 Page 2 of 7



 1                            Exhibit 1 – Affidavit

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                            Exhibit 1 - Affidavit
          Case 2:16-cr-00100-GMN-DJA Document 389-1 Filed 09/24/19 Page 3 of 7



 I                                            AFFIDAVIT
 2   STATE OFNEVADA )
 3   couNrY oF .LARK ]tt
 4           I, Heidi L. Skillin, being duly swom, depose and say the following:

 5           I am an FSA contractor paralegal assigned to the United      States      Attorney's Office for

 6   the District of Nevada. This affidavit is made in support of a notice of publication filed in

 7   United States v. fan Rouyen Fuechtener, aka Lars Schmidt,2:16-CR-100-GMN-CWH.

 8           Notice of Forfeiture was posted via the official govemment internet forfeiture site,

 9   www.forfeiture.gov, consecutively from August 19,2019, through September 77,2019,

10   evidenced by the attached verified Advertisement Certification Report and the attached

11   Notice. The publication of this Notice was reasonably calculated to notit/ all potential

t2 claimants.
13

t4                                                    tuA(
                                                       HEIDI L. SKILLIN
                                                                         Sillb,^
l5                                                     FSA Contr actor     P   ar   alegal

16

t7 STATE OF NEVADA                )
                                  )   SS
18   COI-INTY OF CLARK            )

19           Subscribed and sworn to (or afrrmed) before me on September             ,!!,     zotg,by Heidi

20   L. Skillin.

21

22                                                                   PUBLIC
23
                                                                        PAVLINA PETEBS
24                                                                       NOTARY PUBLIC


25

26
                                                         @              STATE OF NEVADA
                                                                  My Commission Expies: 08-29-22
                                                                      C,ertilicate No: 18-3537-1




27

28
     Case 2:16-cr-00100-GMN-DJA Document 389-1 Filed 09/24/19 Page 4 of 7



 1                 Exhibit 2 - Advertisement Certification Report

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                 Exhibit 2 - Advertisement Certification Report
   Case 2:16-cr-00100-GMN-DJA Document 389-1 Filed 09/24/19 Page 5 of 7



                                  Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.qov web site for at least 18 hours per day
between August 19, 2019 and September 17 ,2019. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system's daily
check that verifies that the advertisement was available each day.

U.S. v. Jan Rouven Fuechtener (aka Lars Schmidt)

Court Case No:              2:16-CR-100-GMN-CWH
For Asset lD(s):            See Attached Advertisement Copy

    Gonsecutave         Date Advertisement         Total Hours Web Site            Verification that
   Calendar Day          Appeared on the           was Available during             Advertisement
       Gount                 Web Site                  Calendar Day               existed on Web Site
         1                  08t19t2019                     24.0                         Verified
         2                  08t20t2019                     24.0                         Verified
         3                  08t21t2019                     24.0                         Verified
         4                  08t22t2019                     24.0                         Verified
         5                  08t23t2019                     24.0                         Verified
         6                  08t24t2019                     24.0                         Verified
         7                  0812512019                     24.O                         Verified
         8                  oEt2612019                     24.O                         Verified
         I                  08t27t2019                     24.O                         Verified
        '10                 08t28t2019                     24.O                         Verified
        11                  08t29t2019                     24.O                         Verified
        12                  0813012019                     24.O                         Verified
        13                  08t31t2019                     24.O                         Verified
        14                  09to1t2019                     24.O                         Verified
        15                  09to2t2019                     24.0                         Verified
        16                  09t03t2019                     24.0                         Verified
        17                  09t04t2019                     24.0                         Verified
        18                  09/05/2019                     240                          Verified
        19                  09/06/2019                     24.0                         Verified
        20                  09t07t2019                     24.0                         Verified
        21                  09/08/2019                     24.0                         Verified
        22                  09/09/2019                     24.0                         Verified
        23                   09t10t2019                       24.O                      Verified
        24                   ogt11t2019                      24.0                       Verified
        25                   09t12t2019                      24.0                       Verified
        26                   09t13t2019                      24.0                       Verified
        27                   09t14t2019                      24.0                       Verified
        28                   09t15t2019                      24.0                         Verified
        29                   09t16t2019                      24.0                         Verified
        30                   09t17t2019                      24.0                         Verified
Additional log information is available and kept in the archives for 15 years afterthe asset has been disposed
  Case 2:16-cr-00100-GMN-DJA Document 389-1 Filed 09/24/19 Page 6 of 7


Attachment   1




                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEVADA
       COURT CASE NUMBER: 2:16-CR-'100-cMN-CWH; NOTICE OF FORFEITURE

        Notice is hereby given thal on July 30,2019, in the case of U.S. v. Jan Rouven
Fuechtener (       Lars Schmidt) , Court Case Number 2:16-CR-100-GMN-CWH, the United
States District Court for the District of Nevada entered an Order condemning and forfeiting
the following property to the United States of America:

      Apple [/acBook Air Laptop w/ SanDisk Memory Card and Charger, ModelA1466,
      S/N CO2LTOJWFT4

      Apple ilvlac All in One CPU, Model A131 1 , S/N Co2FH48XDHJN

      Apple wireless mouse and keyboard

      WD My Passport Ultra external hard drive,   Si N WXP'l   EC4A6325

      Netgear Router, Model EX7000, S/N 46D'1547RA189D

      Netgear Nighthawk Router w/ power cord, Model R7500, S/N 3V0148530'1A50

      Apple [4acBook Air Laptop, Model A1304, S/N W89391W9A7

      Apple MacBook Pro Laptop, ModelA1398, S/N C0L33X8FFT1

      Blacucrey WD My Passport USB HDD, S/N VyXBI AC4l RPRA

      Transcend USB 8GB

      External USB HD with blue Wonder Works label

      White External USB HD, S/N WX91C80A4434f

      SanDisk 32GB Memory Card

      Gateway Desktop Computer, Model SX2803-25E, S/N
      PTGB502001 1 I 105D2A9600

      Lexar'l6GB Thumb Drive

      Apple iPhone, Silver & Black l\.4odel A'1549, llvlEl 356988067883781

       The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
   Case 2:16-cr-00100-GMN-DJA Document 389-1 Filed 09/24/19 Page 7 of 7


other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (August '19, 2019) of this
Notice on this offlcial government internet web site, pursuant to Rule 32.2 of the Federal
Ru les of Criminal Proced ure a nd 21 U.S. C. S 853(n)(1). The ancillary petition must be
filed with the Clerk ofthe Court,333 Las Vegas Boulevard South, Las Vegas, NV 8910'1,
and a copy served upon Assistant United States Attorney Daniel Hollingsworth, 501 Las
Vegas Boulevard South, Suite 1100, Las Vegas, NV 89101. The ancillary petition shall
be signed by the petitioner under penalty of perjury and shall set forth the nature and
extent of the petitioneis right, title or interest in the forfeited property, the time and
circumstances of the petitioner's acquisition of the right, title and interest in the forfeited
property and any additional facts supporting the petitioner's claim and the relief sought,
pursuant to 21 U.S.C. S 853(n).

        Following the Court's disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the flling of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

         The government may also consider granting petitions for remission or mitigation,
which pardon all orpartof the property from the forfeiture. A petition must include a
description ofyour interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forFeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need notbe
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than I '1 :59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a) The httos://www. fo rfe itu re qov/FilinqPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. lf you cannot flnd the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Daniel Hollingsworth, 501 Las Vegas Boulevard South, Suite '1 1OO, Las Vegas,
NV 89'101. This website provides answers to frequently asked questions (FAQS) about
filing a petition for remission. You may file both an ancillary petition with the court and a
petilion for remission or mitigation.
